Citation Nr: 0334200	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  94-33 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1966 to September 
1968, which included duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 RO rating decision which denied 
service connection for porphyria cutanea tarda (PCT) and for 
peripheral neuropathy.  In March 1997 and October 2000, this 
matter was remanded to the RO for further development.  

The Board notes that the veteran's representative has raised 
the issue of service connection for peripheral neuropathy as 
secondary to service-connected diabetes mellitus.  That 
matter has not been adjudicated by the RO and is not 
currently on appeal.  Also, in the July 2003 informal hearing 
presentation submitted to the Board, the veteran's 
representative cited disagreement with the June 2003 RO 
decision which denied entitlement to a total disability 
rating based on individual unemployability.  Any notice of 
disagreement on the issue of individual unemployability 
should be submitted to the RO.  These issues are not properly 
before the Board at this time and they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's active duty included service in Vietnam 
with presumed herbicide exposure.

2.  He does not currently have PCT.  Even assuming that PCT 
is currently present, it began years after service and was 
not caused by any incident of service.

3.  The veteran's current peripheral neuropathy began years 
after service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  PCT was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2002).

2.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active military service in the Army from 
January 1966 to September 1968.  This included service in 
Vietnam, and he received the Combat Infantryman's Badge.

Service medical records, including entrance and separation 
examination reports, are negative for complaints or findings 
of PCT or peripheral neuropathy.

Post-service medical evidence reflects the veteran's history 
of automobile accidents resulting in injuries that included a 
cerebral concussion and lumbar and cervical strains, and 
shows treatment and diagnoses related to those injuries.  

At the time of the August 1978 VA examination, the veteran 
reported having been involved in an automobile accident in 
May 1978 and complained of back, neck, left hand and hip pain 
as well as headaches and dizziness.  The veteran had no 
complaints of skin problems, and examination of the skin was 
unremarkable. 

A November 1980 VA examination evaluated the veteran for 
further complaints related to the 1978 automobile accident.  
The veteran complained of numbness in the fingers, but 
examination revealed no evidence of local neurological 
abnormalities.  Skin examination showed some telangiectasis 
on the veteran's upper thorax; no diagnosis was provided.

A September 1980 outpatient record shows complaints of a tan-
colored rash on the lower mid-line of the veteran's chest.  
No diagnosis was offered.  A questionnaire concerning 
possible exposure to toxic chemicals was completed at that 
time.  The veteran reported exposure to Agent Orange while in 
Vietnam, but denied any post-service exposure to toxic 
chemicals.

A report of examination, dated in May 1981, prepared for 
purposes of a Social Security disability determination by Dr. 
Silberman showed that the veteran complained of having 
numbness and coldness in his left arm and hand following the 
car accident in 1978.  No findings related to PCT or 
peripheral neuropathy were included as the purpose of the 
evaluation was psychological.

On VA examination in November 1981 the veteran complained of 
numbness in the fingers and hands which came and went.  
Examination of the skin revealed no gross abnormalities.  On 
neurological examination the impression was history 
compatible with tension or migraine headaches, but no 
neurologic disability was present.

Private and VA examination reports dated in January and April 
1987, respectively, show that the veteran had numerous 
complaints of pain.  The reports contain no relevant 
diagnoses.

A letter from the Agent Orange Veteran Payment Program, 
received in July 1989, shows that the veteran was in receipt 
of disability benefits.

In a letter dated in July 1991, Dr. Bruce Russell stated that 
the veteran had been exposed to Agent Orange and had 
manifested problems with PCT.  

In July 1991 the veteran submitted a copy of a news release 
pertaining to the passage of legislation relating to 
compensation for veterans with PCT.

In August 1991, a VA examination was conducted to evaluate 
the veteran's post-traumatic stress disorder (PTSD).  The 
examiner noted that the veteran gave a history that he had 
PCT and nerve problems for many years, but there were no 
reported objective findings with respect to those disorders.

In an August 1991 doctor's statement, Dr. Russell noted that 
the veteran complained of numbness and pain with stiffness in 
the joints and muscles.  The diagnoses included peripheral 
neuropathy.

By letter dated in June 1994, Dr. Russell stated that he had 
examined the veteran on a regular basis and that the veteran 
had manifested severe problems, to include PCT related to 
Agent Orange exposure.  Results of diagnostic testing were 
provided.

In a letter dated in December 1997, Dr. Russell stated that 
he had been treating the veteran for the past several years.  
He indicated that in 1991 the veteran was complaining of 
problems which, in view of his history of exposure to Agent 
Orange, it was felt could have been "porphyria cultenence" 
and peripheral neuropathy.

Pursuant to the Board's remand, Social Security 
Administration (SSA) records were obtained.  The records 
reveal that the veteran had been receiving disability 
benefits since 1978 on the basis of mental and seizure 
disorders.  Further disability evaluation reports, dated in 
February 1981 and October 1989, show that the veteran alleged 
that in addition to mental and seizure disorders he was 
disabled due to exposure to Agent Orange.

In a statement in support of his claim, dated in May 1999, 
the veteran stated that he had taken chloroquine on a daily 
basis during service to prevent malaria and continued to take 
it for six months after service discharge.  The veteran 
claimed that according to the American Porphyria Foundation, 
chloroquine puts PCT into remission for about 8-10 years.  He 
submitted a copy of material from the American Porphyria 
Foundation, which states in part that once remission of PCT 
has been induced by chloroquine, the patient may remain in 
remission for two to eight years or more.

On a VA examination for skin diseases in May 1999, the 
veteran presented with a diagnosis of PCT and reported a 
history of having been diagnosed in the 1980s.  The relevant 
impression was PCT with some mild skin manifestations of 
hyperpigmentation and vesicular formation over the dorsal 
aspect of his extensor surfaces.

On a VA peripheral nerves examination in May 1999 the veteran 
reported that in the late 1970s or early 1980s he developed 
numbness primarily of the hands and feet, associated with 
progressive weakness.  The diagnosis was peripheral 
neuropathy and porphyria cutania carta [sic].  It was noted 
that the veteran had been scheduled for additional testing 
and the examiner indicated that peripheral neuropathy was 
associated with porphyria.

In June 1999, nerve conduction velocity testing was 
indicative of diffuse peripheral neuropathy with superimposed 
carpal tunnel syndrome in the left hand.  

In December 1999, the veteran was afforded a VA peripheral 
nerves evaluation for peripheral neuropathy, which the 
examiner stated was a possible feature of PCT.  The examiner 
said that the veteran had been diagnosed with PCT, but stated 
that he did not have the test results on which that diagnosis 
was based and noted that review of the laboratory results 
indicated that there had been no testing to confirm the 
diagnosis in the past three years.  The examiner further 
noted that veteran denied having ever been phlebotomized.  
The veteran reported that the worst skin outbreak had 
occurred in about 1990, at which time he developed small 
areas of white depigmented patches on the head, neck and 
face.  The examiner reported that PCT was often associated 
with hepatic disease or alcoholism and the report noted a 
three-year history of alcohol use, ending in 1971.  The 
examiner noted that the veteran had previously been taking 
Dilantin for a seizure disorder without any exacerbation of 
the disease.  The clinical impression was peripheral 
neuropathy with recent evaluation in May 1999 showing normal 
TSH (thyroid-stimulating hormone (thyrotropin)), folate, ANA 
(antinuclear antibody) and sedimentation rate with a 
borderline low B12 level, which was noted to be within the 
normal range but close to the lower limit of normal.

The examiner stated that PCT could be either genetic or 
acquired.  He noted that although the veteran denied having 
had any relatives with a diagnosis of PCT, the veteran's 
daughter reportedly had a similar skin condition but had 
never been tested.  The examiner opined that the fact that 
the veteran's daughter had similar symptoms suggested that 
there might be a genetic pattern in his case.  For this 
reason the examiner ordered a red blood cell uroporphyrin 
carboxylase assay, and commented that if the level were low 
in the red cell it would confirm a genetic basis.  The 
examiner stated that fungicides such as hexachlorabenzine 
were known to be associated with PCT.  He stated that while 
he did not have information as to whether exposure to Agent 
Orange could provoke PCT, it seemed that the first step would 
be to test the veteran for the genetic basis for the 
condition.  If it were shown that the veteran had a genetic 
form of PCT, it would suggest that his condition was not 
environmentally induced.  The examiner noted the veteran's 
claim that the diagnosis of the disease had been "masked" by 
chloroquine.

The examiner pointed out that according to the Merck Manual 
chloroquine had been implicated in triggering the disease, 
even though it had also been used as a treatment, and 
although it had been used for cutaneous symptoms it was 
considered hazardous and not recommended.

In summary, the examiner recommended X-ray examination of the 
veteran's heel due to his complaints of heel spurs, although 
no pain was noted on palpation of the heels.  The examiner 
reiterated that because of the veteran's "new diagnosis" of 
diabetes, he had ordered hemoglobin A1C to help assess 
whether the veteran had severely poor regulation of serum 
glucose, which would make peripheral neuropathy more 
plausible.  He stated that "most importantly," he had 
referred the veteran for an RBC (red blood count) 
uroporphyrinogen carboxylase assay to help distinguish 
acquired from inherited porphyria.  The examiner stated that 
he was unable to say whether or not the veteran's problems 
were caused by service in Vietnam or by herbicide exposure.

A January 2000 VA examination report for skin diseases notes 
the veteran's history of being diagnosed with PCT in the 
1980s.  The examiner indicated that the records provided had 
been reviewed.  Physical examination revealed several 
hypopigmented scars on the neck and also on the hand and 
forearms, as well as several crusted areas in the scalp and 
on the neck.  The diagnosis was PCT.  The examiner stated 
that he was unable to say whether or not the veteran's PCT 
was caused by herbicide exposure while in Vietnam.

In support of his claim, the veteran submitted a statement 
from D.E. received in May 2000.  D.E. stated that he had 
served in Vietnam with the veteran and that they were 
stationed at a camp known as "Phi Bia."  He claimed that it 
was common knowledge that herbicides were being used near the 
camp and that much, if not all, of the foliage in the zone 
near their camp was dead.

On VA examination in December 2000 the veteran claimed he was 
diagnosed with PCT in approximately 1980, and contended he 
was not diagnosed earlier due to his taking Chloroquin while 
in service.  He also claimed he had been diagnosed with 
chloracne and had intermittent problems with both.  
Examination showed several excoriations of the forearms as 
well as the neck and scalp which had eroded.  There was no 
evidence of vesicle formation and no pustules or comedones.  
There was some scarring on the face and a few acneiform 
papules.  The veteran reported he never had a skin biopsy to 
diagnose PCT, but he had urine tests several years prior.  
The diagnoses were probable PCT by history, although there 
was no clinical evidence for PCT on examination, and mild 
acne.

On VA peripheral nerves examination in December 2000 the 
veteran reported he was diagnosis with PCT in the 1980s.  He 
claimed that his symptoms at that time were primarily 
gastrointestinal, and he began to develop sensory changes, 
primarily described as numbness in the hands and feet, which 
had progressed over the years and were also associated with 
weakness.  It was noted that the veteran had a diffuse 
peripheral polyneuropathy which affected the nerves in the 
extremities of both the upper and lower extremity.  The 
diagnosis was symmetric sensorimotor peripheral 
polyneuropathy.  The examiner noted that the etiology of the 
polyneuropathy was not apparent from the laboratory studies, 
and may represent a component of porphyria.  The examiner 
indicated that the neurologic component may be exacerbated or 
present secondary to environmental stimuli such as a change 
in general health.  The examiner was not aware of reports 
where it had been precipitated by herbicide exposure, 
however, that would not be incompatible with the veteran's 
presentation or with the known neurologic side effects of 
herbicide exposure which include a peripheral neuropathy.  
The examiner noted that it could not be determined if the 
veteran's peripheral neuropathy was secondary to herbicide 
exposure or secondary to porphyria or whether the porphyria 
placed the veteran at increased risk of developing a 
peripheral neuropathy.  Laboratory studies were ordered, and 
it was noted his B-12 lab report showed a deficiency which 
was to be addressed through the outpatient clinic, the 
methylmalonic acid test was normal, and the uroporphyrinogen 
carboxylase assay was negative.  

A VA examination notation in November 2001 indicated that a 
review of the veteran's claims file showed the veteran had 
moderately severe peripheral neuropathy on NCV testing.

VA treatment records dated in April and July 2002 showed that 
the veteran received treatment for actinic keratoses.

On VA general medical examination in January 2003 it was 
noted that the veteran was being treated for a peripheral 
neuropathy and had been taking B12 shots for this.  His only 
symptoms of neuropathy were occasional numbness in the 
fingertips.  It was noted that he had some healed areas of 
actinic keratoses on the hairline of the front of his scalp 
and on his left hand and nose.

A May 2003 VA treatment record showed that the veteran's 
diagnoses included diabetes mellitus with history of 
peripheral neuropathy, supposedly previously due to B12 
deficiency.

Analysis

Through correspondence, rating decisions, statement of the 
case, supplemental statements of the case, and prior remands, 
the veteran has been informed of the evidence necessary to 
substantiate his claims and of the respective obligations of 
VA and him to obtain different types of evidence.  He has 
been afforded VA examinations and identified relevant medical 
records have been obtained.  Moreover, in a document dated in 
June 2003 the veteran indicated he had reviewed the June 2003 
Veterans Claims Assistance Act (VCAA) letter from the RO and 
he had no additional evidence to submit.  The Board therefore 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service connection will be presumed for certain 
specified diseases, including porphyria cutanea tarda (PCT) 
and acute and subacute peripheral neuropathy, when such 
conditions are manifest to a compensable degree within one 
year after the veteran's last herbicide exposure in Vietnam.  
The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The veteran served on active duty from 1966 to 1968.  He 
contends that as a result of exposure to Agent Orange during 
his military service in Vietnam, he developed PCT and 
peripheral neuropathy.  Service medical records show no 
complaints or findings of PCT or peripheral neuropathy, nor 
do records show this condition within the year after last 
herbicide exposure in Vietnam or within one year after the 
veteran's separation from service; thus service connection 
may not be granted on a presumptive basis.  Post-service 
medical records show that in 1991 the veteran was first 
diagnosed with and treated for possible PCT and for 
peripheral neuropathy.  

With regard to PCT, on the most recent VA examination the 
diagnosis was probable PCT by history, although there was no 
clinical evidence for PCT on examination.  One requirement 
for service connection is the presence of a current 
disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  
Competent medical evidence is required to show a claimed 
disorder, and as a layman the veteran is not competent to 
give a medical opinion on diagnosis or causation.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  As the medical evidence 
indicates that the veteran does not currently have PCT, 
service connection for the claimed condition may not be 
granted.  Even assuming that PCT is currently present, it is 
first shown many years after service and is not 
satisfactorily linked to any incident of service including 
Agent Orange exposure.

With regard to the veteran's claim for service connection for 
peripheral neuropathy, recent VA treatment records and 
examinations show that he has been diagnosed with symmetric 
sensorimotor peripheral polyneuropathy.  However, the 
veteran's peripheral polyneuropathy is first shown many years 
after service and has not been linked, by competent medical 
evidence, to his exposure to Agent Orange in service.  The 
weight of the credible evidence demonstrates that the 
veteran's peripheral neuropathy began years after service and 
was not caused by any incident of service.  [As noted in the 
introduction, the question of whether peripheral neuropathy 
is secondary to service-connected diabetes is not on appeal 
at the present time.]

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for PCT and for peripheral neuropathy 
due to Agent Orange exposure must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for porphyria cutanea tarda is denied.

Service connection for peripheral neuropathy is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

